American Funds Inflation Linked Bond Fund 6455 Irvine Center Drive Irvine, CA 92618-4518 September 14, 2012 Document Control U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Re:American Funds Inflation Linked Bond Fund Dear Sir or Madam: On behalf of American Funds Inflation Linked Bond Fund (the “fund”), we hereby file Form N-1A under the Investment Company Act of 1940 and the Securities Act of 1933. A Form N-8A has been filed for the fund and the fund’s CIK number is 0001553197.If you have any questions about the enclosed, please contact me at (213) 615-0108. Sincerely, /s/ Katherine H. Newhall Katherine H. Newhall Enclosure
